Blackburn, Presiding Judge.
Acting pro se, Brenda Mosley appeals, following a bench trial, from the judgment in favor of Loan Servicing Enterprise on her counterclaim alleging breach of contract, intentional infliction of emotional distress, trespass, and tortious assault.1 Although Mosley contends the trial court did not address her counterclaim, it is apparent from the order that her counterclaim was considered by the trial court. Since no transcript of the trial was filed by Mosley, we must presume that the trial court’s findings were proper and supported by competent evidence. The burden is on the appellant to prepare a copy of the transcript for inclusion in the appellate record. See Patriot Gen. Ins. Co. v. Millis, 233 Ga. App. 867, 871 (3) (506 SE2d 145) (1998).

Judgment affirmed.


Eldridge and Barnes, JJ, concur.


 Mosley does not appeal from the trial court’s finding that she was in default under a bill of sale to secure debt.